             Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 1 of 16




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorneys

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            katherine.wawrzyniak@usdoj.gov
 9
10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,       ) No. CR 16-00440 WHA
14                                   )
          Plaintiff,                 ) UNITED STATES’ AMENDED EXHIBIT LIST
15                                   )
       v.                            )
16                                   )
     YEVGENIY ALEXANDROVICH NIKULIN, )
17                                   )
          Defendant.                 )
18                                   )
                                     )
19

20          The United States respectfully submits the attached exhibit list, which includes exhibits that the
21 United States presently intends to introduce in its case-in-chief and the status of exhibits already

22 introduced. This list is intended to be inclusive and is subject to amendment or supplementation as trial

23 preparations progress. In addition, the list contains items, such as Reports of Investigation, that the

24 United States does not intend to introduce in its case-in-chief, but that have been included here with

25 exhibit numbers to reduce confusion should they need to be identified during trial. The government will

26 notify the defense and Court of any changes to this list.

27 //

28

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA
            Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 2 of 16




 1          Date
     Exh.   Marked for       Admitted    Sponsoring      Description                   Beg. Bates   End Bates
 2   No.    Identification   into        Witness(es)
                             Evidence
 3   1                                                   CD: Google search             YN000002
                                                         warrant results for
 4                                                       chinabig01@gmail.com
                                                         (August 29, 2012)
 5   2                                                   Certificate of authenticity   YN001674
                                                         for Google search warrant
 6                                                       results, August 29, 2012
     3                                                   Email messages from           YN001693     YN001743
 7                                                       chinabig01@gmail.com
                                                         account (from Exhibit 1)
 8   3A                                                  Email from Serververhurr      YN001693
                                                         to chinabig01
 9
     3B                                                  Email from Dropbox to         YN001713
10                                                       Jammis re account
                                                         creation
11   3C     3/11/2020        3/11/2020   C. Louie        Email from Dropbox to         YN001715
                                                         Jammis re Tom Wiegand
12
     3D     3/10/2020        3/10/2020   A. Olonoh       Email from Formspring to YN001722
13                                                       chinabig01@gmail.com
                                                         re account creation
14   3E                                                  Email from LinkedIn to   YN001732
                                                         Jammiro Quatro re
15                                                       account creation
     4                                                   Intentionally left blank
16

17   5                                                   InsidePro.com                 YN000063     YN000066
                                                         screenshots re dwdm
18
     6                                                   InsidePro.com                 YN004642     YN004643
19                                                       screenshots re slavuti4
20   7      3/11/2020                    B. Ling         Hard Drive: Copy of           YN006683
                                                         iMac computer
21
     8                                                   Intentionally left blank
22

23   9                                                   Intentionally left blank

24
     10                                                  Duplicate – Intentionally
25                                                       left blank

26   11                                                  CD containing results of      YN003411
                                                         Skype search warrant for
27                                                       account dex.007

28

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA                                 2
            Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 3 of 16




 1          Date
     Exh.   Marked for       Admitted    Sponsoring      Description                   Beg. Bates   End Bates
 2   No.    Identification   into        Witness(es)
                             Evidence
 3   12                                                  Excerpts from response to     YN003411-    YN003411-
                                                         Skype search warrant for      A            D
 4                                                       account dex.007
     13                                                  Certificate of authenticity   YN003412
 5                                                       for Skype search warrant
                                                         results
 6
     14                                                  Google subscriber             YN003437
 7                                                       information for
                                                         chinabig01@gmail.com
 8                                                       (July 14, 2016)
     15                                                  Certificate of authenticity   YN003440
 9                                                       for Google records (July
                                                         14, 2016)
10
     16                                                  CD: Automattic intrusion      YN004640
11                                                       logs

     17                                                  Summary of Automattic
12
                                                         intrusion logs
13   17A                                                 Summary of Automattic
                                                         IP overlap
14
     18     3/10/2020        3/10/2020   A. Olonoh       Formspring logs               YN004671     YN004772
15

16   19     3/10/2020        3/10/2020   A. Olonoh       Summary of Formspring
                                                         logs
17
     19A                                                 Summary of Formspring
18                                                       IP overlap
19   19B                                                 Summary of Formspring
                                                         IP overlap with Skype
20                                                       data
     20                                                  CD: Microsoft search          YN015024
21                                                       warrant results for
                                                         fyofyofyo@hotmail.com
22
                                                         account (2012 DNV)
23   21A                                                 Email message thread          YN017736
                                                         from search warrant
24                                                       results for
                                                         fyofyofyo@hotmail.com
25                                                       account (messages with
                                                         ibo ibo)
26

27

28

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA                                 3
            Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 4 of 16




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   21B                                              Email message thread          YN017739
                                                      from search warrant
 4                                                    results for
                                                      fyofyofyo@hotmail.com
 5                                                    account (messages with
                                                      ibo ibo)
 6   21C                                              Email message thread          YN017740
                                                      from search warrant
 7
                                                      results for
 8                                                    fyofyofyo@hotmail.com
                                                      account (messages with
 9                                                    ibo ibo)
     21D                                              Email message thread          YN018175     YN018227
10                                                    from search warrant
                                                      results for
11                                                    fyofyofyo@hotmail.com
                                                      account (messages with
12                                                    ibo ibo)
13   21E                                              Email message thread          YN018229     YN018231
                                                      from search warrant
14                                                    results for
                                                      fyofyofyo@hotmail.com
15                                                    account (messages with
                                                      ibo ibo)
16   22                                               Translation of email          YN004788     YN004821
                                                      messages between
17                                                    fyofyofyo@hotmail.com
                                                      and “ibo ibo” (French-
18                                                    English)
     22A                                              Excerpt of translation of
19                                                    email messages between
                                                      fyofyofyo@hotmail.com
20                                                    and “ibo ibo”
21   22B                                              Excerpt of translation of
                                                      email messages between
22                                                    fyofyofyo@hotmail.com
                                                      and “ibo ibo”
23   23                                               Google subscriber             YN004955     YN004960
                                                      information for account
24                                                    udalite@gmail.com
                                                      (August 2015)
25   24                                               Certificate of authenticity   YN004963
                                                      for Google subscriber
26                                                    records
                                                      (udalite@gmail.com)
27   25                                               CD: Western Union             YN005009
                                                      records (Excel files)
28

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA                              4
            Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 5 of 16




 1          Date
     Exh.   Marked for       Admitted    Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into        Witness(es)
                             Evidence
 3   25A                                               Printout of Western
                                                       Union records
 4
     26                                                External hard drive           YN005014
 5                                                     containing LinkedIn VPN
                                                       and SSH system logs
 6   26A                                               Chinabig01@gmail.com
                                                       account (from Exh. 26)
 7
     27                                                Intentionally left blank
 8

 9   28                                                Intentionally left blank

10
     29                                                Intentionally left blank
11

12   30                                                Intentionally left blank

13
     31                                                Intentionally left blank
14

15   32     3/10/2020        3/10/2020   B. Connelly   CD: Summary of log            YN006743
                                                       entries from LinkedIn
16                                                     (Excel file, multiple tabs)
     32A    3//10/2020       3/10/2020   B. Connelly   CD: Summary of                YN006793
17                                                     LinkedIn member info
                                                       and IP history
18
     32B                                               Summary of LinkedIn IP
19                                                     overlaps

     32C                                               Summary of LinkedIn IP
20
                                                       overlaps with Skype data
21   33     3/10/2020        3/10/2020   B. Connelly   Summary of LinkedIn         YN006745
                                                       VPN log for user nberry
22
                                                       (Excel file)
23   34                                                Certificate of authenticity YN006790
                                                       for Google subscriber
24                                                     records (August 20, 2012)
     35                                                Google subscriber records YN006791
25                                                     for
                                                       chinabig01@gmail.com
26                                                     (August 20, 2012)
     36                                                Intentionally left blank
27

28

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA                               5
            Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 6 of 16




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   37                                               Intentionally left blank

 4
     38                                               Dropbox subscriber            YN006809     YN006914
 5                                                    records for
                                                      chinabig01@gmail.com
 6                                                    (Jammis Gurus)
                                                      (September 2012)
 7   39                                               Intentionally left blank
 8
     40                                               Intentionally left blank
 9
10   41                                               Google subscriber records YN006843
                                                      for
11                                                    chinabig01@gmail.com
                                                      (November 6, 2012)
12                                                    Certificate of authenticity YN006842
     42
                                                      for Google records
13
                                                      (November 6, 2012)
14   43                                               Certificate of authenticity YN007069
                                                      for Afraid.org records
15
     44                                               CD: Afraid.org records        YN007070
16                                                    (Zip file)

17   44A                                              Syslog from Afraid.org
                                                      records (Exh. 44)
18
     45                                               Afraid.org Records for        YN013363     YN013371
19                                                    username zopaqwe1

     46                                               Certificate of authenticity   YN007087
20                                                    for Google subscriber
21                                                    records (Google Plus ID
                                                      104244780492105546023
22                                                    )
     47                                               Google subscriber records     YN007088
23                                                    for Google Plus ID
                                                      104244780492105546023
24   48                                               CD: Kongregate                YN007768     YN007769
                                                      subscriber records for
25                                                    Zopaqwe1 (Jammis Tom)
     49                                               Google subscriber records     YN012045     YN012051
26                                                    for moy.yawik
27   50                                               Certificate of authenticity   YN012044
                                                      for Google subscriber
28                                                    records (moy.yawik)

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA                              6
            Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 7 of 16




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   51                                               Intentionally left blank

 4
     52                                               Google subscriber records     YN012971
 5                                                    for
                                                      chinabig01@googlemail.
 6                                                    com (December 4, 2014)
     53                                               Certificate of authenticity   YN012973
 7                                                    for Google records
                                                      (December 4, 2014)
 8                                                    Google subscriber records
     54                                                                             YN012976
                                                      for
 9
                                                      chinabig01@googlemail.
10                                                    com (July 2015)
     55                                               Certificate of authenticity   YN012979
11                                                    for Google records (July
                                                      2015)
12   56                                               Intentionally left blank

13
     57                                               Paypal subscriber records     YN013009     YN013012
14                                                    for 8bit-man@mail.ru

15   58                                               Instagram subscriber          YN013018     YN013019
                                                      records for i.tak.soidet
16                                                    (remember.it.life@gmail.
                                                      com) (October 2016)
17   59                                               Copy of Defendant’s           YN013034
                                                      passport
18
     59A                                              Translation of                YN015025
19                                                    defendant’s passport

20   60                                               Records provided by           YN014641     YN014660
                                                      defendant
21
     61                                               Translation of records        YN015026     YN015029
22                                                    provided by defendant

23   62                                               CD: Google search             YN014814
                                                      warrant results for
24                                                    chinabig01@gmail.com
                                                      account (2019)
25   62A                                              Excerpt of results (search
                                                      history) of 2019 search
26                                                    warrant to Google for
                                                      chinabig01@gmail.com
27                                                    account (English) (Exh.
                                                      62)
28

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA                              7
            Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 8 of 16




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                  Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   63                                               Document custodian           YN017896
                                                      certification for Google
 4                                                    search warrant results
                                                      (2019)
 5   64                                               Response to MLAT             YN014838     YN014855
                                                      request to Ukraine
 6                                                    (Original Ukrainian)
 7   65                                               English translation of       YN014820     YN014837
                                                      response to MLAT
 8                                                    request to Ukraine
     65A                                              Translation of passport of   YN014833
 9                                                    Oleksandr Ieremenko

10   65B                                              Certification by             YN014832
                                                      Lieutenant Colonel of
11                                                    Justice Tarasenko
     66                                               Drive: Forensic image of     YN014124     YN014125
12                                                    computer of Oleksandr
                                                      Ieremenko
13   66A                                              Photograph of Anna
                                                      Shvedova from O.
14                                                    Ieremenko’s computer
                                                      (May 2012) (Exh. 66)
15
     66B                                              Photograph of Ieremenko      YN017899
16                                                    Identity document from
                                                      O. Ieremenko’s computer
17                                                    (Exh. 66)
     66C                                              Translation of Ieremenko     YN018232
18                                                    identity document

19   66D                                              Photo of defendant from
                                                      O. Ieremenko’s computer
20                                                    (Exh. 66)
     66E                                              Photo of defendant from      YN003336
21                                                    O. Ieremenko’s computer
                                                      (Exh. 66)
22   67                                               CDs: FTK forensic report     YN014111     YN014112
                                                      re computer of
23                                                    Oleksander Ieremenko
     68                                               Magnet Forensic report of    YN003368     YN003374
24                                                    Skype chats between
                                                      dex.007 and vaiobro
25
                                                      (original Russian)
26   69                                               Translation notes for        YN003378
                                                      Skype chats
27
     70                                               Translation of Skype         YN003378-
28                                                    chats (Excel file)           A

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA                              8
            Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 9 of 16




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   71                                               Photographs from              YN014101     YN014110
                                                      computer of Oleksandr
 4                                                    Ieremenko
     71A                                              Photograph of defendant       YN014103
 5                                                    and “Cash” (from Exh.
                                                      71)
 6
     72                                               Video clip from computer      YN014096
 7                                                    of Oleksandr Ieremenko
                                                      (Exh. 66)
 8   73                                               Translation of video clip     YN015054
                                                      YN014096
 9
     74                                               Video clip from computer      YN014097
10                                                    of Oleksandr Ieremenko
                                                      (Exh. 66)
11   75                                               Translation of video clip     YN015055
                                                      YN014097
12
     76                                               CD: Original Russian          YN014082     YN014087
13                                                    language Skype chats
                                                      from computer of
14                                                    Oleksandr Ieremenko
                                                      (Exh. 66)
15   76A                                              Excerpts of Skype chats       YN018152     YN018159
16
     76B                                              Translation of excerpts of    YN018243     YN018250
17                                                    Skype chats

18   77                                               Skype group chat contact      YN014088
                                                      list from computer of
19                                                    Oleksandr Ieremenko
                                                      (Exh. 66)
20   78                                               CD: Skype log from            YN014089
                                                      computer of Oleksandr
21                                                    Ieremenko (Exh. 66)
     79                                               Response to MLAT              YN003252     YN003265
22
                                                      Request to Russian
23                                                    Federation, dated January
                                                      28, 2013
24   80                                               Response to MLAT              YN001901     YN001918
                                                      Request to Russian
25                                                    Federation, dated October
                                                      30, 2013
26   81                                               Certificate of authenticity   YN001913
                                                      for response to MLAT
27                                                    request to Russian
                                                      Federation
28

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA                              9
            Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 10 of 16




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   82                                               Response to MLAT              YN000217     YN000234
                                                      Request to Russian
 4                                                    Federation, dated October
                                                      30, 2013
 5   83                                               Certificate of authenticity   YN000228
                                                      for response to MLAT
 6                                                    request to Russian
                                                      Federation
 7
     84                                               English Translation of        YN003124     YN003133
 8                                                    response to MLAT
                                                      request to Russian
 9                                                    Federation, translated
                                                      February 19, 2014
10   85                                               Response to MLAT              YN003446     YN003464
                                                      Request to Russian
11                                                    Federation, March 28,
                                                      2016
12   85A                                              English translation of        YN018122     YN018140
                                                      response to request to
13                                                    Russian Federation
     86                                               Certificate of authenticity   YN003459
14                                                    for MLAT response from
15                                                    the Authority of the
                                                      Russian Federation
16   87                                               CD: Defendant’s               YN014139
                                                      recorded calls, files
17                                                    174_37, 159_924,
                                                      194 513
18   88                                               Translation/excerpt of        YN015030     YN015038
                                                      defendant’s call 174.37
19                                                    (Nov. 8, 2018)
     88A                                              CD: Excerpt of
20                                                    defendant’s call 174.37
                                                      (Nov. 8, 2018)
21   89                                               Translation/excerpt of        YN015039     YN015044
                                                      defendant’s call 159.924
22                                                    (Nov. 19, 2018)
     89A                                              CD: Excerpt of
23                                                    defendant’s call 159.924
                                                      (Nov. 19, 2018)
24   90                                               Translation/excerpt of        YN015045     YN015049
                                                      defendant’s call 194.513
25                                                    (Nov. 29, 2018)
     90A                                              CD: Excerpt of
26                                                    defendant’s call 194.513
                                                      (Nov. 29, 2018)
27   91                                               Intentionally left blank
28

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA                             10
            Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 11 of 16




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   92                                               Intentionally left blank

 4
     93                                               Intentionally left blank
 5

 6   94                                               Report of Nick Berry          YN000237     YN000239
                                                      (LinkedIn) interview,
 7                                                    6/20/2012
     95                                               Report of Ganesh              YN000240     YN000242
 8                                                    Krishnan (LinkedIn)
                                                      interview, 6/19/2012
 9   96                                               Report of Nick Berry          YN0001653    YN001654
                                                      (LinkedIn) interview,
10                                                    7/5/2012
     97                                               Drive: Forensic image of      YN001655
11                                                    laptop computer

12   98                                               Report of Cory Louie          YN001746     YN001747
                                                      (Dropbox) Interview,
13                                                    9/11/2012
     99                                               Report of Barry               YN004597
14                                                    Abrahamson telephone
                                                      interview, 8/15/13
15   100                                              Report of Barry               YN004598     YN004599
                                                      Abrahamson telephone
16                                                    interview, 8/8/13
17   101                                              Report of Ade Olonoh          YN004644     YN004645
                                                      interview, 7/12/2012
18
     102                                              E-mail from Matt              YN004825
19                                                    Cudworth dated 1/8/2014

     103                                              Email from Ade Olonoh         YN004971     YN004972
20                                                    re servers
21   104                                              Email from Matt               YN004974
                                                      Cudworth
22
     105                                              Intentionally left blank
23

24   106                                              Google subscriber records YN012219
                                                      (ittagheuer@gmail.com)
25
     107                                              Certificate of authenticity   YN012221
26                                                    for Google records
27   108                                              Intentionally left blank

28

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA                             11
            Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 12 of 16




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   109                                              Intentionally left blank

 4
     110                                              Certificate of authenticity   YN012264
 5                                                    for Yelp records

 6   111                                              Yelp subscriber records       YN012263

 7
     112                                              Report of Interview of        YN014451     YN014452
 8                                                    Alex Kuznetsov

 9   113                                              Vimeo subscriber records      YN012235
                                                      for
10                                                    chinabig01@gmail.com
     114                                              Comcast subscriber            YN012763
11                                                    records for 24.18.183.27

12   115                                              Certificate of authenticity   YN012764
                                                      for Comcast records
13
     116                                              CD: Google search             YN013542
14                                                    warrant results for
                                                      chinabig01@gmail.com
15                                                    (November 2013)
     117                                              Subscriber information,       YN001921     YN001952
16                                                    including IP logs, from
                                                      Google search warrant
17                                                    results November 2013
     118                                              Excerpt of results of 2019    YN015056     YN015062
18
                                                      search warrant to Google
19                                                    for
                                                      chinabig01@gmail.com
20                                                    account (Russian
                                                      language search history)
21                                                    (Exh. 62)
     119                                              Translation from Russian      YN015063     YN015069
22                                                    of Google search warrant
                                                      result excerpts (search
23                                                    history, 2019) (Exhibit
                                                      118)
24   120                                              Translation of email          YN000202
                                                      messages between
25                                                    fyofyofyo@hotmail.com
                                                      and
26                                                    moy.yawik@gmail.com
                                                      (Russian-English)
27
                                                      (Complete translation at
28                                                    YN015677)

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA                             12
            Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 13 of 16




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                 Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   120A                                             Original Russian         YN018142        YN018144
                                                      language messages
 4                                                    between
                                                      fyofyofyo@hotmail.com
 5                                                    and
                                                      moy.yawik@gmail.com
 6                                                    from
     121                                              Instagram subscriber     YN015141        YN015217
 7
                                                      records (February 2019)
 8                                                    for i.tak.soidet
                                                      (remember.it.life@gmail.
 9                                                    com)
     122                                              Report of Bruno Connelly YN015858        YN015860
10                                                    (LinkedIn) Interview

11   123                                              Certificate of authenticity YN016050
                                                      for Instagram subscriber
12                                                    records (i.tak.soidet)
                                                      (Exh. 58)
13   124                                              Summary of
                                                      chinabig01@gmail.com
14                                                    account logins
     124A                                             Summary of
15                                                    chinabig01@gmail.com
                                                      account logins with
16                                                    Skype data
17   125                                              Google subscriber records
                                                      for
18                                                    chinabig01@gmail.com
                                                      (from Exhibit 1)
19   126                                              Intentionally left blank

20
     127                                              Intentionally left blank
21

22   128                                              Attachment (fr1k.csv) to    YN017964     YN018006
                                                      translated email from
23                                                    fyofyofyo@hotmail.com
                                                      search warrant results
24                                                    (from Exhibit 20)
     129                                              Intentionally left blank
25

26   130                                              Duplicate – intentionally
                                                      left blank
27

28

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA                             13
            Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 14 of 16




 1          Date
     Exh.   Marked for       Admitted    Sponsoring      Description                   Beg. Bates   End Bates
 2   No.    Identification   into        Witness(es)
                             Evidence
 3   131    3/11/2020        3/11/2020   B. Ling         Summary chart of logs
                                                         from N. Berry computer
 4                                                       (from Exhibit 7)
     131A   3/11/2020        3/11/2020   B. Ling         Madnez shell screen shots
 5

 6   132                                                 CD: Defendant’s               YN014856     YN014856
                                                         recorded calls
 7
     133                                                 Intentionally left blank
 8

 9   134                                                 Intentionally left blank

10
     135                                                 Translation/excerpt of        YN016300     YN016301
11                                                       defendant’s call no.
                                                         20960956
12   135A                                                CD: Excerpt of
                                                         defendant’s call no.
13                                                       20960956
     136                                                 Translation/excerpt of        YN016302     YN016308
14
                                                         defendant’s call no.
15                                                       21172516
     136A                                                CD: Excerpt of
16                                                       defendant’s call no.
                                                         21172516
17   137                                                 Certificate of authenticity   YN016310     YN016310
                                                         for Kongregate records
18                                                       (Exh. 48)
     138                                                 Certificate of authenticity   YN016315     YN016315
19                                                       for Vimeo records (Exh.
                                                         113)
20   139                                                 Certificate of authenticity   YN016320     YN016321
                                                         for PayPal records (Exh.
21                                                       57)
22   140                                                 Certificate of authenticity   YN016325     YN016325
                                                         for Western Union
23                                                       records (Exh. 25)
     141                                                 Certificate of authenticity   YN016364     YN016364
24                                                       for Instagram (Facebook)
                                                         records (Exh. 121)
25   142    3/11/2020        3/11/2020   C. Louie        Summary of Dropbox IP         YN016428     YN016430
                                                         log
26
     142A                                                Summary of Dropbox IP
27                                                       Overlap

28

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA                                14
            Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 15 of 16




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   142B                                             Summary of Dropbox IP
                                                      Overlap including Skype
 4                                                    IP data
     143                                              CD: Google search             YN016432
 5                                                    warrant results for
                                                      r00talka@gmail.com
 6                                                    (February 2020)
 7   143A                                             Certificate of authenticity   YN016578
                                                      for Google search warrant
 8                                                    results for
                                                      r00talka@gmail.com
 9                                                    (February 2020)
     143B                                             Excerpts (Russian) of         YN016479     YN016545
10                                                    email from Google search
                                                      warrant results for
11                                                    r00talka@gmail.com
     143C                                             Translation of VK email       YN018044     YN018078
12                                                    excerpts (Russian) from
                                                      Google search warrant
13                                                    results for
                                                      r00talka@gmail.com
14
     143D                                             English email excerpts        YN016912     YN017028
15                                                    from Google search
                                                      warrant results for
16                                                    r00talka@gmail.com
     143E                                             Summary of Activity           YN016546     YN016548
17                                                    (Search history – Russian
                                                      language) from
18                                                    r00talka@gmail.com
                                                      Google search warrant
19                                                    results.
     143F                                             English translation of        YN018113     YN08114
20                                                    r00talka@gmail.com
                                                      search history
21   143G                                             Translation of other email    YN018115     YN018119
                                                      excerpts (Russian) from
22                                                    Google search warrant
23                                                    results for
                                                      r00talka@gmail.com
24   144                                              Intentionally left blank

25
     145                                              Intentionally left blank
26

27   146                                              Certificate of authenticity   YN016557
                                                      for Dropbox subscriber
28                                                    records (Exh. 38)

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA                             15
            Case 3:16-cr-00440-WHA Document 243 Filed 07/05/20 Page 16 of 16




 1          Date
     Exh.   Marked for       Admitted   Sponsoring    Description                   Beg. Bates   End Bates
 2   No.    Identification   into       Witness(es)
                             Evidence
 3   147                                              Certificate of authenticity   YN016551
                                                      for Microsoft search
 4                                                    warrant results for
                                                      fyofyofyo@hotmail.com
 5                                                    (DNV) (Exh. 20)
     148                                              MDC Contact List              YN014256
 6

 7   149                                              Email from Yevgeniy           YN014340
                                                      Nikulin to Mihail Nikulin
 8
     150                                              Translation of email from     YN018147
 9                                                    Yevgeniy Nikulin to
                                                      Mihail Nikulin
10                                                    Screenshots of Anna
     151                                                                            YN018278     YN018281
                                                      Shvedova social media
11
     152                                              CD, Google Search             YN018235
12                                                    Warrant Results,
                                                      moy.yawik@gmail,
13
                                                      2/9/12
14   152A                                             Certificate of                YN018237
                                                      Authenticity,
15                                                    Moy.yawik@gmail.com,
                                                      2/9/12
16   153                                              Certificate of                YN018880     YN018881
                                                      Authenticity of Domestic
17                                                    Records, Automattic
     154                                              Yevgeniy Nikulin              YN020003
18                                                    pending invitations
                                                      contact information
19   155                                              Photo from                    YN018885
                                                      kvelik@rambler.ru
20
                                                      Instagram account
21

22 DATED: July 5, 2020                                Respectfully submitted,

23                                                    DAVID L. ANDERSON
                                                      United States Attorney
24

25                                                    /s/
                                                      MICHELLE J. KANE
26                                                    KATHERINE L. WAWRZYNIAK
                                                      Assistant United States Attorneys
27

28

     U.S. AMENDED EXHIBIT LIST
     CR 16-00440 WHA                             16
